DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/029880, filed on 09/23/2020.  
Claims 1-20 are presented for examination, with claims 1, 9 and 15 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, Examiner has considered the information disclosure statement; Except Cite No. 2, 3, 8, 9 and 20 because date of these documents are missing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 9 and 15
             Independent claims 1, 9 and 15 recite:
min(ing) transaction data stored on a blockchain ledger in a blockchain network;
execut(ing) at least one smart contract stored on the blockchain ledger to (i) apply a predictive artificial intelligence model in the blockchain network based on the mined transaction data and (ii) trigger one or more actions in relation to an enterprise; and
automatically instructing the enterprise to execute the one or more actions.

The limitations of min(ing) …, execut(ing) …, instruct(ing)…, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  In particular, the claims recite additional elements, “processors”,  “a memory”, “non-transitory machine-readable storage media,” to perform the steps in the claims. These are generic computer components. The computer under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-8, 10-14 and 16-20
The limitations as recited in claims 2-8, 10-14 and 16-20 are simply describe the concepts of clustering data.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-8, 10-14 and 16-20 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cummings et al., US 2021/0264520 (hereinafter Cummings).

Regarding claim 1, Cummings discloses, A method for providing prediction-as-a-service through intelligent blockchain smart contracts, the method comprising:
mining transaction data stored on a blockchain ledger in a blockchain network (e.g. With Transaction fully specified, investment system may then digitally sign (using the private key of the public/private key pair of the financial client associated Portfolio) and submit the transaction to the Bitcoin network for processing, validation, and mining (i.e., adding new transactions and blocks to the blockchain), Cummings: [0223]);
executing at least one smart contract stored on the blockchain ledger to (i) apply a predictive artificial intelligence model in the blockchain network based on the mined transaction data and (ii) trigger one or more actions in relation to an enterprise (e.g. Once the model has been trained, tested, and validated, it may be utilized in practice to make predictions or recommendations. For example, if the age of a particular financial client is 65, the input to the trained univariate linear regression model would be the numerical value 65.0. Based on this input value (e.g., x=65.0), the trained model, utilizing the optimal intercept parameter (e.g., b*) and slope parameter (e.g., w*) it learned through prior training sessions, may calculate a numerical output value, representing the recommended percentage of the financial client's portfolio that should be allocated to stocks, Cummings: [0299]-[0300]); and
automatically instructing the enterprise to execute the one or more actions (e.g. The operation to save one or more customized changes may cause intelligent investment system 102 to automatically generate, classify (e.g., restructuring, allocation, positioning, consolidation, etc.), and locate (i.e., map to a precise structural position within the hierarchical portfolio) one or more new suggestions, where each new suggestion comprises one or more of the customized changes saved and implicitly accepted by the user, Cummings: [0054]).

Regarding claim 2, Cummings further discloses, wherein to apply the predictive artificial intelligence model comprises to forecast a user’s next action (e.g. the given block may contain a number of transactions, validated and executed by miners (e.g., specialized nodes on the blockchain rewarded for adding valid blocks to the blockchain), that transition the state from one state to the next, such as from an arbitrary state K to the next state K+1 or from the prior latest state L−1 to the latest state L, Cummings: [0182]).

Regarding claim 3, Cummings further discloses, wherein the blockchain network comprises a permissioned blockchain network (e.g. one or more distributed ledgers 138 (e.g., private permissioned blockchains, public non-permissioned blockchains, etc.), Cummings: [0037]).

Regarding claim 4, Cummings further discloses, wherein the enterprise comprises an off-chain enterprise outside of the blockchain network (e.g. FIG. 12E is a block diagram of an AI view stored on a blockchain and a storage system with both off-chain and on-chain references to a prior state and a revised state of a hierarchical portfolio of assets according to some embodiments, Cummings: [0028] and Fig. 12E); and
wherein automatically instructing the enterprise to execution the one or more actions comprises automatically instructing the off-chain enterprise to execute the one or more actions using an oracle that serves as a bridge between the blockchain network and the off-chain enterprise (e.g. The operation to save one or more customized changes may cause intelligent investment system 102 to automatically generate, classify (e.g., restructuring, allocation, positioning, consolidation, etc.), and locate (i.e., map to a precise structural position within the hierarchical portfolio) one or more new suggestions, where each new suggestion comprises one or more of the customized changes saved and implicitly accepted by the user, Cummings: [0054] and [0178]).

Regarding claim 5, Cummings further discloses, wherein the at least one smart contract stored on the blockchain ledger includes computer-executable code that is automatically executed when a transaction occurs on the blockchain ledger to apply the predictive artificial intelligence model (e.g. The operation to save one or more customized changes may cause intelligent investment system 102 to automatically generate, classify (e.g., restructuring, allocation, positioning, consolidation, etc.), and locate (i.e., map to a precise structural position within the hierarchical portfolio) one or more new suggestions, where each new suggestion comprises one or more of the customized changes saved and implicitly accepted by the user, Cummings: [0054] and [0178]).

Regarding claim 6, Cummings further discloses, wherein executing the at least one smart contract stored on the blockchain ledger triggers one or more actions in relation to a plurality of enterprises (e.g. an AI view of a hierarchical portfolio is the ability for the financial firm to drive higher engagement levels with the individual and institutional financial clients that it serves by providing automated personalized context-specific financial advice based on various planned reviews or random events, Cummings: [0100]).

Regarding claim 7, Cummings further discloses, wherein the enterprise comprises a contact center system (e.g. The machine or cluster of machines may be hosted within a datacenter operated by a first party, such as an on-premises data center operated by a financial services firm, or by a third party, such as a global, national, regional, or local data center operated by a cloud service provider, Cummings: [0086]).

Regarding claim 8, Cummings further discloses, further comprising modifying logic of the at least one smart contract in response to applying the predictive artificial intelligence model in the blockchain network (e.g. a user of intelligent investment system 102 and more specifically of portfolio management service 202 may utilize client device 106 to create, navigate, and edit a hierarchically structured portfolio of assets, Cummings: [0043]).

Claims 9-14 recite,  A system for providing prediction-as-a-service through intelligent blockchain smart contracts, the system comprising steps are similar to subject matter of claims 1-6.  Therefore, claims 9-14 have been rejected by the same reasons as indicated in claims 1-6.

Claims 15-20 recite, One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to execution by a system, causes the system to performing steps are similar to subject matter of claims 1-6.  Therefore, claims 15-20 have been rejected by the same reasons as indicated in claims 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        06/17/2022